Citation Nr: 0840248	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  08-09 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1941 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied entitlement to the benefit 
currently sought on appeal.

In October 2008, the Board granted the veteran's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2008).


FINDINGS OF FACT

1.  Service connection is in effect for status post aortic 
valve replacement with valvular heart disease, rated at 60 
percent.  Additionally, a noncompensable rating is assigned 
for malaria.  The veteran's combined disability rating is 60 
percent.  

2.  The preponderance of the evidence is against a finding 
that the veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of his 
service-connected disabilities.


CONCLUSION OF LAW

The criteria for a total disability evaluation based on 
individual unemployability are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.340, 3.341, 4.16 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in December 2006, the agency of 
original jurisdiction (AOJ) provided notice to the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2008).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim for a total disability rating based on individual 
unemployability (TDIU).  This notice included information and 
evidence that VA would seek to provide and information and 
evidence that the veteran was expected to provide.  

In May 2008, the veteran was further notified of the process 
by which disability ratings are established.  This 
correspondence indicated that evaluations are based on the 
ratings schedule and assigned a rating between 0 and 100 
percent, depending on the relevant symptomatology.  It 
instructed the veteran to tell VA about, or give VA, any 
medical or lay evidence demonstrating the current level of 
severity of his disability and the effect that any worsening 
of the disability has had on his employment and daily life.  
It specifically listed examples of such evidence, such as on-
going treatment records, Social Security Administration 
determinations, statements from employers as to job 
performance, lost time, or other pertinent information, and 
personal lay statements.  

Although fully compliant notice was accomplished after the 
initial denial of the claim, the AOJ subsequently 
readjudicated the claim based on all the evidence in the June 
2008 supplemental statement of the case.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification letter followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Thus, the veteran was 
not precluded from participating effectively in the 
processing of his claim and the late notice did not affect 
the essential fairness of the decision.  The otherwise 
defective notice has resulted in no prejudice to the veteran. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  

In May 2008, the veteran was medically evaluated in the 
context of his employability and a medical opinion was sought 
in conjunction with this claim.  The veteran's representative 
has argued in an October 2008 informal hearing presentation 
that the opinion is inadequate.  Specifically, VFW argued 
that while the opinion addressed the veteran's ability to 
continue with his current work as a farmer, it did not 
express an opinion as to limitations on other forms of 
employment.  

Upon review, it is clear from the examination report that the 
reviewing physician adequately and appropriately addressed 
the physical limitations created by the veteran's service-
connected disabilities.  Although the opinion specific to 
employability did not address all types of employment which 
would be feasible, such a finding is a factual, rather than 
medical, determination to be made by the Board.  So long as 
the medical evidence adequately describes the physical 
limitations on the veteran, the Board does not run afoul the 
prohibition against using its own medical judgment, noted in 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In this case, 
the evidence includes two VA examinations that span the 
appellate period, outpatient clinical records dated from May 
2005 to May 2008, and the veteran's own statements regarding 
the effects of his disabilities on his daily life and work.  
This evidence is sufficient to adequately paint a picture of 
the veteran's limitations due to his disabilities.  There is 
no need to further delay a decision on the veteran's appeal 
by seeking additional medical opinion on what amounts to a 
factual determination which the Board is legally bound to 
make.  The duty to assist has been fulfilled.

Total Disability Evaluations Based on Individual 
Unemployability

Entitlement to a TDIU requires the presence of an impairment 
so severe that it is impossible for the average person to 
follow a substantially gainful occupation.  See 38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by non-service-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2008).

The governing regulations provide that, to qualify for a 
TDIU, if there is only one service-connected disability, it 
must be rated at 60 percent or more.  38 C.F.R. 
§ 4.16(a).  If there are two or more service-connected 
disabilities, at least one shall be rated at 40 percent or 
more, and there shall be sufficient additional disability to 
bring the combined rating to 70 percent or more.  Id.  If the 
evidence demonstrates that the veteran is unemployable by 
reason of his service-connected disabilities, but fails to 
meet these percentage standards, the claim shall be submitted 
to the Director of Compensation and Pension Service for 
extra-schedular consideration.  38 C.F.R. § 4.16(b).  

In this case, service connection is in effect for status post 
aortic valve replacement with valvular heart disease, rated 
at 60 percent.  Additionally, a noncompensable rating is 
assigned for malaria.  The veteran's combined disability 
rating is 60 percent.  Technically, as the regulation is 
written, because the veteran has two service-connected 
disabilities, one must be rated at 40, with additional 
disability sufficient to warrant a combined 70 percent 
rating.  The veteran does not meet these percentages.  
However, because his heart disability is rated at 60 percent, 
and his malaria, while service-connected, does not have any 
ratable residuals, the Board finds it logical to argue that 
this second, noncompensable disability need not be considered 
in the determination of whether the veteran meets the 
percentage requirement.  His one rated disability is at 60 
percent.  For the sake of this decision, therefore, he is 
considered to have adequate disability for consideration 
under 
§ 4.16(a). 

The question remains whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability.  At the outset, it is noted that the veteran 
does not contend, nor does the evidence show, that he has any 
active residuals of his service-connected malaria.  
Therefore, the focus hereinafter is on the limitations 
created by the veteran's service-connected heart disability.  

The private treatment records show that in January 2006, the 
veteran underwent surgery for his service-connected heart 
disability, resulting in the implantation of a pacemaker.  He 
had a VA examination the following month in February 2006, 
which found the veteran to be recovering well.  He had 
complaints of shortness of breath and fatigue with some 
dizziness.  While he was noted to be homebound at that time, 
the reviewing physician also indicated that because he was so 
soon out of cardiac surgery, reevaluation was required to 
assess the true extent of his service-connected disability.  

In September 2006, three months before the veteran submitted 
his claim for TDIU, he underwent additional VA heart 
examination.  Based on the veteran's ejection fraction and 
symptoms, his METs were estimated to be greater than 3 but 
not greater than 5, sufficient to warrant the currently 
assigned 60 percent rating.  Specifically, the veteran 
reported that he continued to experience some fatigue, but 
his other symptoms had resolved.  He remained active by 
working in his garden and overseeing his cattle farm.  He 
noted that he was unable to run the heavy machinery any 
longer because of his pacemaker.  This was confirmed by a 
private cardiologist report in July 2007, which indicated 
that the veteran's pacemaker prevented him from working on, 
or operating, welding devices; running engines; or using a 
chainsaw and other such equipment.    

Thus, the record confirms that the veteran's pacemaker 
prevents him from doing the types of activities on his farm 
that he was able to do previously.  The question, however, is 
not whether the veteran can maintain the particular 
requisites of his current position, but rather, whether the 
veteran is capable of performing the physical and mental acts 
required by substantially gainful employment generally.  See 
VanHoose v. Brown, 4 Vet. App. 361, 363 (1993). 

The most recent VA examination in May 2008 resulted in 
findings similar to those of the September 2006 exam.  The 
veteran reported difficulty breathing with walking about a 
quarter of a mile, or walking up a flight of stairs, with 
some chest discomfort.  He also felt fatigued.  He continued, 
however, to do some gardening.  Based on the examination, the 
veteran's concurrent echocardiogram, and his reported 
symptoms, the reviewing physician estimated his METs at 
greater than 3 but not greater than 5.  

These findings are supported by the contemporaneous 
outpatient clinical records, which show that the veteran 
occasionally reported fatigue (see, e.g., progress note dated 
in March 2006) but that overall his strength was improving 
(see progress note dated in August 2006.  In March 2007 and 
January 2008, the veteran's functionality level, based on the 
New York Heart Association's functional classification 
system, was Class II.  This is indicative of only slight 
limitation of physical activity, characterized by being 
comfortable at rest, but with ordinary physical activity 
resulting in fatigue, palpitation, or dyspnea.  The veteran 
espoused fatigue in January and May 2008, but specifically 
denied chest pain and difficulty breathing.

The veteran's own statements support his ability to do some 
types of work.  In his November 2007 hearing before RO 
personnel, the veteran testified that while he can no longer 
weld or operate electrical or gas-powered machinery, he is 
still able to do some work on his farm.  Particularly, he is 
able to use his diesel tractor, split fire wood, plant the 
cattle fields, and manage the cattle operation.   

Although the veteran's cardiac disability affects his 
employability, the evidence does not show that it precludes 
all gainful employment as required for the grant of a TDIU 
rating.  His outpatient clinical records and his personal 
statements show that he is able to perform activities of 
daily living.  He is gardening and doing some chores around 
the farm.  His cognitive skills have remained intact.  In 
sum, there is no indication that the veteran's heart 
disability renders him unable to do at least sedentary work 
that does not require the operation of electrical machinery.  

The Board is sympathetic to the changes that the veteran has 
had to make because of his service-connected disability.  
Indeed, VA has recognized the severity of that disability in 
the grant of the 60 percent rating.  Regardless, the Board is 
bound by the governing statutes and regulations, which 
require that in claims for TDIU, the service-connected 
disabilities alone must be of sufficient severity as to 
produce unemployability.  In this case, the evidence falls 
short of such support.  As the preponderance of the evidence 
is against the veteran's claim, the benefit of the doubt 
provision does not apply.  A TDIU is not warranted.


ORDER

Entitlement to a total disability rating based on individual 
unemployability is denied.


____________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


